Citation Nr: 1638108	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the residuals of throat cancer.

2.  Entitlement to service connection for speech pathology.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  VA subsequently transferred jurisdiction to the Manchester, New Hampshire RO.

The Veteran testified before the undersigned in November 2015.


FINDINGS OF FACT

1.  The evidence of record fails to make it at least as likely as not (50 percent or greater) that the Veteran's throat cancer either began during or was otherwise caused by his military service to include as a result of any exposures therein.

2.  Speech pathology problems are the result of a non-service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for throat cancer have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015). 

2.  Criteria for service connection for speech pathology problems have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that his cancer was the result of his military service, to include any exposures therein.  There has not been any medical suggestion that his cancer even might be the result of asbestos exposure, and the Veteran has denied ever being told as much.  As such, the Veteran's lay statements and testimony are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran contends that his military service caused his throat cancer and its residuals.  Specifically, he testified his service aboard the USS Bennington exposed him to both asbestos and herbicides, which in turned caused his cancer.

The Veteran served honorably in the U.S. Navy from 1959 to 1963.  He has received several awards for his service including the Vietnam Service Medal and the National Defense Service Medal.

The Veteran was diagnosed in 2012 with squamous cell carcinoma of the hypopharynx and a total laryngectomey, partial pharyngectomy, bilateral neck dissection, Alt free flap, left thyroid lobectomy and CP myotomy were performed.

While the Veteran has alleged that he had herbicide exposure during service, such a question need not be answered at this time, as cancer of the hypopharynx is not among the diseases listed at 38 C.F.R. § 3.309 (e) for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.  See also 38 U.S.C.A. § 1116  and 68 Fed. Reg. 27630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

VA has periodically published its findings regarding whether cancers of the pharynx (including tonsils) should be presumptively service connected on the basis of herbicide exposure.

The National Academy of Science (NAS), in Update 2010, had categorized certain health outcomes as having inadequate or insufficient evidence to determine whether an association with herbicide exposure existed.  This category was defined to mean that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The health outcomes that met this category included: cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses); the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and esophageal cancer.  Update 2010 noted studies showing increased incidences of the studied cancers, but noted limitations in the studies.  See, e.g., Veterans and Agent Orange: Update 2010 (Update 2010), 77 Fed. Reg. 47924-28  (Aug. 10, 2012); Update 2008 (Update 2008), 75 Fed. Reg. 81332-35 (Dec. 27, 2010 ).

In December 2013, NAS released the IOM report: Veterans and Agent Orange: Update 2012.  In the published notice, the Secretary of VA made a determination based on consideration of IOM reports and all other sound medical and scientific information and analysis available that a presumption of service connection based on exposure to Agent Orange in Vietnam is not warranted for cancers of the oral cavity (including the lips and tongue) or the pharynx.  See 79 Fed. Reg. 20308  (Update 2012: April 11, 2014).  The same conclusion was reached in Agent Orange Update 2014. 

While a Veteran is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation, in this case, the Veteran has not advanced any medical opinion of record even suggesting that his cancer even might be the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran has denied ever being told as much.

As such, the Board does not find any evidence to support presumptive service connection based on herbicide exposure and will not consider herbicide exposure any further.

There is similarly no allegation of direct service connection as the Veteran's cancer manifested decades after service.

The Veteran has also alleged that he was exposed to asbestos during his time in service.  There is no asbestos-specific statutory or regulatory guidance.  VA has issued a circular on asbestos-related diseases, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), which provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates.  See M21-1, Part IV, Subpart ii, Ch. 2, Section C, Topic 9.  In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: fibrosis, the most commonly occurring of which are interstitial pulmonary fibrosis or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; lung cancer, bronchial cancer, cancer of the gastrointestinal tract, cancer of the larynx, cancer of the pharynx, and cancer of the urogenital system (except the prostate).

The applicable sections of the M21-1 note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect. The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.

The Veteran testified, and his personnel records confirm, that his military occupational specialty (MOS) was damage controlman (DC), i.e., a firefighter.  For this MOS, VA has determined that the probability of asbestos exposure was "minimal."  Notwithstanding this, the Veteran testified he was "in asbestos all day long," noting all of the areas of the USS Bennington in which asbestos was located.  Hearing transcript at p. 5.  However, his testimony did not address whether any of the asbestos was friable.  Moreover, while the Veteran has asserted working on a ship where there was asbestos, he has not described how or if he actually ingested or inhaled large amounts of toxic asbestos fibers.  

The Veteran has not presented competent and credible evidence as to whether he inhaled or ingested asbestos while serving with the U.S. Navy.  He has only made general assertions that he was near asbestos on a ship.  The service personnel records and service treatment records do not document asbestos exposure.  Additionally, simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed; rather, it must be shown that asbestos exposure actually occurred.  See Dyment v. West, 13 Vet. App. 141 (1999).

As discussed, it is unclear the extent if any to which the Veteran inhaled any asbestos dust or material.  Moreover, the claims file does not show medical evidence, such as x-rays with findings such as pleural plaquing, which might be suggestive of injury from inhaling asbestos.  Conversely, the Veteran has an incredibly extensive smoking history.  In a May 2012 record, it was noted that the Veteran was a every day smoker having smoked approximately 1.5 packs per day for approximately 53 years, including up until he was diagnosed with throat cancer.  The Veteran was also diagnosed with COPD among other respiratory diseases.  It is within the realm of common knowledge for lay claimants that long term tobacco use can lead to cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, concurring).

At his Board hearing, the Veteran was asked if a medical professional had ever related his cancer to asbestos exposure, but he denied ever having been told such.

Here, the extensive smoking history combined with the absence of any medical suggestion of asbestos exposure being responsible for the Veteran's cancer weighs strongly against his claim.

The Board is deeply appreciative of the Veteran's honorable military service.  However, as described above, the evidence of record simply fails to make it at least as likely as not (50 percent or greater) that the Veteran's cancer was the result of his military service, to include any herbicide or asbestos exposure therein.  As such, service connection is denied.

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  Here, the Veteran is seeking service connection for speech pathology problems, but only as they were a secondary result of his cancer.  Because the cancer is not found to be caused by service and is not service connected, no disability may be service connected as secondary to it.

Accordingly, the Veteran's claim is denied.
 

ORDER

Service connection for the residuals of throat cancer is denied.

Service connection for speech pathology is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


